Citation Nr: 1608823	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  07-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include dermatitis.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 through September 2004, to include service in the Gulf War Theater of Operations from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions.  This case involves a lengthy appeal period and was processed by various Regional Offices (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified at a Travel Board hearing at the Chicago RO before the undersigned Veterans Law Judge (VLJ).  

In January 2012, the Board denied service connection for a right wrist condition; granted a 40 percent rating for lumbar spine degenerative disc disease; granted a separate 10 percent rating for right lower extremity neurological manifestations; denied an initial rating greater than 20 percent for TMJ dysfunction; and granted an initial 10 percent rating for sinusitis.  The Board also remanded the issues of service connection for right and left shoulder disabilities; service connection for dermatitis; service connection for erectile dysfunction; service connection for acquired psychiatric disability; service connection for achalasia; an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine; and entitlement to a TDIU.  

In October 2014, the RO granted service connection for unspecified depressive disorder with anxious distress; granted service connection for right and left frozen shoulder syndrome; granted service connection for erectile dysfunction; granted service connection for achalasia; and granted special monthly compensation based on loss of use of a creative organ.  As those issues were resolved, they are no longer for consideration.  The only issues remaining on appeal are those listed above.  

In the February 2016 Post-Remand Brief, the representative waived RO jurisdiction of evidence added subsequent to the October 2014 supplemental statement of the case.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for dermatitis and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period beginning August 19, 2014, the disability picture related to the Veteran's degenerative disc disease of the cervical spine more nearly approximates forward flexion of the cervical spine limited to 15 degrees or less.  

2.  For the period prior to August 19, 2014, the Veteran's degenerative disc disease of the cervical spine is not manifested by forward flexion of the cervical spine limited to 15 degrees or less.  


CONCLUSIONS OF LAW

1.  For the period beginning August 19, 2014, the criteria for a 30 percent rating, and no more, for degenerative disc disease of the cervical spine are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

2.  For the period prior to August 19, 2014, the criteria for an initial rating greater than 20 percent for degenerative disc disease of the cervical spine are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2004, May 2008, and July 2014, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  The cervical spine rating issue is "downstream" in that it arose following the initial grant of service connection and additional notice is not required.  The issue was most recently readjudicated in the October 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, extensive VA medical records, and Social Security Administration (SSA) records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided several examinations throughout the appeal period and they are adequate for rating purposes.  Additional examination is not needed.  

The Veteran provided testimony at the Travel Board hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

In a September 2004 pre-discharge rating decision, the RO granted service connection for degenerative disc disease of the cervical spine and assigned a noncompensable rating from October 1, 2004.  In August 2005, the RO increased the rating for the cervical spine disability to 20 percent effective October 1, 2004.  The Veteran subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Diagnostic Code 5242 (degenerative arthritis of the spine) is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  A 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

On VA examination in July 2005, the Veteran reported neck pain and left upper extremity issues.  There have been no periods of incapacitation requiring physician prescribed bed rest.  On physical examination, forward flexion of the cervical spine was to 40 degrees with pain from 30 to 40 degrees and he was unable to progress further.  Extension of the cervical spine was limited at 35 degrees due to pain experienced.  Right and left rotation was to 80 degrees limited due to pain, and right and left lateral flexion was to 30 degrees due to pain.  There was no evidence that repetitive motion of the cervical spine further increased pain or caused further limitations of range of motion.  There was no obvious scoliosis or kyphosis.  There was no paravertebral tenderness to palpation.  Diagnosis was degenerative joint disease of the cervical spine.  The Veteran had limitations of prolonged standing and was precluded from heavy exercise due to the neck and back conditions.  He was able to perform routine occupational duties without limitation but avoided sudden jarring maneuvers and heavy lifting due to fear of exacerbating his spine conditions.  Incoordination and fatigability did not appear to be particular features of the condition.  

A September 2005 VA peripheral nerves examination included a diagnosis of left C7-8 radiculopathy.  

On VA examination in June 2008, the Veteran alleged discomfort in his neck, especially turning from side to side with radiation to the upper extremities.  He used a TENS unit.  Examination of the cervical spine revealed no localized tenderness.  Forward flexion was 35 degrees, extension was 35 degrees, right rotation was 60 degrees, left rotation was 60 degrees, and side bending was 10 degrees to the right and the left.  There was no pain in range of motion and no loss of motion on repeated maneuvers.  Motor power was 5/5 in the upper extremities and deep tendon reflexes were bilaterally equal and symmetrical.  No sensory motor reflex deficits were presented.  Diagnoses were: 1) chronic cervical strain; and 2) degenerative disc disease of the cervical spine with radiculopathy but no radicular motor weakness.  The examiner noted the Veteran had chronic neck pain, but there was no additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up and there was no evidence of adverse impact on activities of daily living or occupation.  

VA records show complaints and treatment related to multiple disorders, including the cervical spine.  The Veteran was seen in the VA pain rehab center for a chiropractic consult in July 2009.  At that time, cervical spine flexion was to 20 degrees, both passive and active.  He underwent a neurosurgery consult in December 2009.  Neck flexion was reported as "70%" and extension as "100%".  Extension to the right and left were good and there was mild posterior neck pain with all ranges of motion.  There were no radicular or cord symptoms.

At the April 2011 hearing, the Veteran testified that his range of motion of the cervical spine was diminished and he had a lot of pain when he turned and it shot up the back of his neck.  His range of motion was more limited with colder weather.  

The Veteran most recently underwent a VA examination on August 19, 2014.  The examiner discussed radiology studies (x-rays and MRI scans) pertaining to the cervical spine.  The most recent MRI, done in March 2014, was interpreted by the neurologist as mild cervical spondylosis.  The Veteran reported his neck pain is manifested by "good days and bad days."  The pain was in the rear of the neck in the low central portion of the neck.  He also reported numbness and tingling in the 4th and 5th fingers of the left hand and that his right arm went numb.  The Veteran requested a home cervical traction unit but had not received it yet.  He complained of limited movement of his neck and difficulty falling asleep.  He described flare-ups that occurred twice in the last 12 months.  He reported the symptoms last 1-3 days and he must stay virtually immobile.  The examiner speculated there would be decreased range of motion during flare-ups but it was impossible to determine the degree.  On physical examination, the head was centered in the midline with normal erect posture.  Cervical spine motion was flexion to 20 degrees, extension to 20 degrees, right rotation to 30 degrees, left rotation to 20 degrees, right lateral bend to 10 degrees, and left lateral bend to 15 degrees.  There was no change in motion with repetition but there were complaints of pain through the entire range of motion worse at the extremes.  There was also less movement than normal, weakened movement and excess fatigability.  There was no incoordination, swelling, deformity, or atrophy.  There was no muscle spasm on palpation and no muscle guarding.  The examiner noted a history of symptoms of radiculopathy with only slight weakness of the left triceps being noted, plus weakness of grip on the left 4/5, right 5/5.  Current x-rays showed moderate C4-5 narrowing with anterior and posterior spur formation with mild right and left foraminal encroachment by spurs at C4-5.  Impression was degenerative disc disease of the cervical spine.  

On review, the Board finds that staged ratings are for application and that a 30 percent rating is warranted from August 19, 2014.  This is based on the VA examination showing forward flexion limited to 20 degrees as well as the examiner's statement regarding decreased motion during flareups.  While the examiner stated it was impossible to determine the decrease in terms of degrees, it could be speculated that there would be some.  Additionally, there was evidence of functional impairment following repetitive motion, such as weakened movement and excess fatigability.  Resolving reasonable doubt in the Veteran's favor, the disability picture more nearly approximates forward flexion of the cervical spine limited to 15 degrees or less.  A rating greater than 30 percent is not warranted as there is no evidence of unfavorable ankylosis of the entire cervical spine.  

Prior to August 19, 2014, the criteria for a 30 percent rating are not met or more nearly approximated.  There is no evidence of forward flexion of the cervical spine limited to 15 degrees or less and even when considering the Veteran's reports of pain and other symptoms, the Board does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors.  

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  The Board acknowledges the Veteran's reports of upper extremity symptoms as well as the objective findings on the left.  He is currently receiving a 20 percent rating for left upper extremity radiculopathy.  He did not disagree with this evaluation and the issue is not for consideration.  The record does not show objective findings of a right upper extremity radiculopathy that would warrant a compensable evaluation and a separate rating is not warranted.  

Evidence of record does not show incapacitating episodes as defined by regulation having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months and a higher rating would not be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the symptoms related to his cervical spine disability, to include limitation of motion and functional impairment due to pain and other factors.  A higher schedular rating is available for greater levels of disability. As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the cervical spine disorder, the Veteran is service-connected for multiple additional disabilities.  The only issue currently for appellate consideration is the evaluation for the service-connected cervical spine disorder and that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  The Board further observes that the Veteran is already receiving a combined 100 percent schedular rating for his service-connected disabilities.  


ORDER

For the period beginning August 19, 2014, a 30 percent rating, and no more, for degenerative disc disease of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.  

For the period prior to August 19, 2014, an initial rating greater than 20 percent for degenerative disc disease of the cervical spine is denied.


REMAND

Service connection for a skin disorder, to include dermatitis

In a September 2004 pre-discharge rating decision, the RO denied service connection for contact dermatitis.  This decision was subsequently finalized and the Veteran disagreed and perfected this appeal.  

Evidence of record shows different skin related diagnoses during the appeal period and the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On VA examination in July 2005, the diagnosis was dermatitis, although the examiner stated that there was no evidence of dermatitis at present.  On VA examination in May 2008, diagnosis was xerosis (dry skin) without any findings of any underlying dermatological or systemic conditions.  

The Veteran most recently underwent a VA examination in August 2014.  The examiner noted diagnoses of solar keratosis, nevi, and sebaceous hyperplasia in 2011 and these are confirmed by VA dermatology records.  At the time of the actual examination, however, there was no evidence of skin rash or disorder.  The examiner stated the rash was not service-connected as there was no diagnosis or active skin condition to evaluate.  He further stated that there was no evidence of specific skin disorder only nonspecific rash treated in service without specific event or episode of causation and that the rash stopped affecting the Veteran while in service.  

On review, the VA opinion is inadequate.  First, it appears to be based on incorrect facts that the Veteran was treated only for a nonspecific rash in service.  Review of service treatment records shows the Veteran was seen for multiple skin related complaints, to include contact dermatitis, cholinergic urticaria, poison ivy, chigger bites, possible dyshidrotic eczema, skin tags, actinic keratoses, xeroses, tinea pedis, dermatofibroma, and nonspecific dermatitis.  Second, an opinion is needed as to all diagnoses shown during the appeal period whether or not they were present on examination.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  The record during the appeal period shows diagnoses of dermatitis, xerosis, solar keratosis, nevi, and sebaceous hyperplasia.  An addendum opinion should be obtained.  See 38 C.F.R. § 3.159(c)(4).

TDIU

In April 2009, the RO denied entitlement to a TDIU.  In January 2012, the Board determined the Veteran had expressed disagreement with that decision and that a remand was needed so that a statement of the case could be furnished on the issue.  

In October 2014, the RO issued a rating decision that resulted in a 100 percent schedular rating effective October 1, 2004, the date after discharge from service.  The accompanying code sheet notes the TDIU issue was moot and would not be considered as the Veteran had been awarded a permanent 100 percent total evaluation and there were no effective date issues.  It is not, however, categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

A claim of entitlement to TDIU is "part of," and not separate from, a claim of entitlement to an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Under these circumstances, the Board finds a remand is needed to readjudicate the TDIU as part of the current appeal.  A separate statement of the case and subsequent Form 9 is not required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the August 2014 VA skin examination for addendum.  If the August 2014 examiner is not available, the requested information must be obtained from a similarly qualified examiner.  Additional examination is not needed unless requested by the examiner.  The electronic claims folder must be available for review.  

The examiner is requested to state whether any skin related diagnosis noted during the appeal period, to include dermatitis, xerosis, solar keratosis, nevi, and/or sebaceous hyperplasia, is at least as likely as not related to active military service, to include the complaints and findings therein.  

A complete rationale must be provided for any opinion offered.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for a skin disorder, to include dermatitis, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


